 


109 HRES 1101 EH: Waiving points of order against the conference report to accompany the bill (H.R. 5682) to exempt from certain requirements of the Atomic Energy Act of 1954 a proposed nuclear agreement for cooperation with India.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1101 
In the House of Representatives, U. S.,

December 8, 2006
 
RESOLUTION 
Waiving points of order against the conference report to accompany the bill (H.R. 5682) to exempt from certain requirements of the Atomic Energy Act of 1954 a proposed nuclear agreement for cooperation with India. 
 
 
That upon the adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 5682) to exempt from certain requirements of the Atomic Energy Act of 1954 a proposed nuclear agreement for cooperation with India. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. 
 
Karen L. HaasClerk.
